 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 437 
In the House of Representatives, U. S.,

June 3, 2009
 
RESOLUTION 
Supporting the goals and ideals of Mental Health Month. 
 
 
Whereas the mental health and well-being of people in the United States is a critical issue that affects not only quality of life, but also the health of our communities, and our economic stability; 
Whereas the stigma associated with mental health continues to persist; 
Whereas more than 57,000,000 people in the United States suffer from mental illness; 
Whereas approximately 1 in 5 children and adolescents has a diagnosable mental disorder; 
Whereas more than a quarter of our troops suffer from psychological or neurological injuries sustained from combat, including major depression and post-traumatic stress disorder; 
Whereas more than half of all prison and jail inmates suffer from mental illness; 
Whereas mental illness is the leading cause of disability in our Nation; 
Whereas major mental illness costs businesses and the United States economy over $193,000,000,000 per year in lost earnings; 
Whereas untreated mental illness is a leading cause of absenteeism and lost productivity in the workplace; 
Whereas in 2005, over 32,000 individuals committed suicide in the U.S., nearly twice the rate of homicide; 
Whereas suicide is the third leading cause of death among people between the ages of 15 and 24; 
Whereas in 2004, individuals age 65 and older comprised only 12.4 percent of the population but accounted for 16.6 percent of all suicides, and the rate of suicide among older people in the United States is higher than for any other age group; 
Whereas 1 in 4 Latina adolescents report seriously contemplating suicide, a rate higher than any other demographic; 
Whereas studies report that persons with serious mental illness die, on average, 25 years earlier than the general population; and 
Whereas it would be appropriate to observe May 2009 as Mental Health Month: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of Mental Health Month in order to place emphasis on scientific facts and findings regarding mental health and to remove stigma associated therewith; 
(2)recognizes that mental well-being is equally as important as physical well-being for our citizens, our communities, our businesses, our economy and our country; 
(3)applauds the coalescing of national and community organizations in working to promote public awareness of mental health and providing critical information and support to the people and families affected by mental illness; 
(4)supports the finding of the President’s Commission on Mental Health that the Nation’s failure to prioritize mental health is a national tragedy, and 
(5)encourages all organizations and health practitioners to use Mental Health Month as an opportunity to promote mental well-being and awareness, ensure access to appropriate services, and support overall quality of life for those living with mental illness. 
 
Lorraine C. Miller,Clerk.
